Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s response filed on November 25, 2020 is acknowledged. Claims 2-21 are currently pending.  Claims 12-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2-11 are currently under examination.
					Terminal Disclaimer
2.	The terminal disclaimer filed on November 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,548,961 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
      Declaration
3.	The declaration under 37 CFR 1.132 of Anu Kantele filed on November 25, 2020 is sufficient to overcome the rejections of claims 1-11, 25 and 26 under 35 U.S.C. 112 primarily due to the fact that it points out that efficacy against diarrhea among all treatment group members was 43%.

4.	The declaration under 37 CFR 1.30(a) of Ann-Mari Svennerholm filed on November 25, 2020 is sufficient to overcome the rejection of claims 2-11 under pre-AIA  35 U.S.C. 103(a) as being obvious over Svennerholm, Indian J. Med Res, Feb 2011; 133(2): 188-194.


EXAMINER’S AMENDMENT
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Eric Furman on February 25, 2021.

6.	This Office action is responsive to Applicant’s response filed November 25, 2020.  All objections and rejections of record are withdrawn in view of Applicant’s response.  In view of the amendments made below, claims 2-11 are allowed.

7.	The application has been amended as follows:

In the claims:

Claim 8 (Currently amended): The vaccine according to claim 2, further comprising per unit dose





A-protein in an amount of 500-1500 µg.

Claims 12-21 (canceled)

8.	The following is an Examiner’s statement of reasons for allowance.  The prior art cited neither teaches nor suggest a vaccine, comprising inactivated Escherichia coli (E. coli) cells expressing: enterotoxigenic E. coli (ETEC) colonization factor antigens comprising: inactivated E. coli expressing colonization factor A/I (CFA/I); inactivated E. coli expressing Coli surface antigen 3 (CS3); inactivated E. coli expressing Coli surface antigen 5 (CS5); inactivated E. coli expressing Coli surface antigen 6 (CS6); a hybrid protein comprising a B-subunit of E. coli heat-labile enterotoxin (LTB) and a B-subunit of cholera toxin (CTB) (LCTBA-protein); and a double mutant heat-labile toxin (dmLT) protein at 8-30 µg per unit dose, wherein the vaccine comprises less than 1013 cells per unit dose and said vaccine is formulated for oral administration.
	More specifically, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been obviated, placing the claims in condition for allowance, primarily due to Applicant’s declaration which speaks to efficacy against diarrhea among all treatment group members being 43% indicating that there was a decrease of disease in 43% of individuals who received the vaccine. 



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2021